BETTS, District Judge
(charging jury). 'The act of congress, in its use of the terms “hosiery” and “ready-made clothing,” must be construed in reference to the common use and meaning of the terms, unless they appeared to have acquired a separate and different meaning in commerce. If they had, that meaning was to prevail; and they must look to the meaning of the terms at the date •of the act and not at the present time, or as changed after' the act was passed. That the practice of the custom house was only to be looked at as part of the evidence of the acceptance of the words by merchants dealing there; and, if the terms did not in commerce bear the sense there put upon them, the practice of the custom house could not .govern the construction.
That in the present case the articles were clothing, and were ready made; they were therefore liable to duty as such, unless the Jury should find that they were known in commerce under some other name, and charged with duty under such other name. That if they were known under the name of “hosiery,” then, as that description of goods had been in the same section of the law charged with a lighter duty, it would not be subject to the heavier duty of ready-made clothing. That “hosiery” was a word of more general signification than “stockings,” which was the word of the act of 1810, which was dropped in the act of 1828 [4 Stat. 270], and the word “hosiery” introduced. It signified a class or description of goods; and if the jury found that these goods were among importers and vendors and purchasers generally known in 1S32 (the date of the act,) as “hosiery,” they would be liable only to the duty on hosiery, and the plaintiff was entitled to recover; otherwise, they were liable as ready-made clothing, arid the defendant must have a verdict.
Verdict for plaintiff for $3,473.